DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The effective filing date of claims 1-3, 6-7, 10-13 (13: anxiety, substance abuse disorder), 15-16, 18-23, and 25 is deemed to be July 8, 2015 as the earlier provisional applications fail to disclose a pulsed electrical stimulation between electrodes at a frequency of 250 Hz and an intensity of 0.5 mA.
The effective filing date of claims 14 and 17 is deemed to be January 4, 2016 as the provisional applications fail to disclose that the applicator is held in the ear by a friction fit, and that the pulsed electrical stimulation is asymmetric, biphasic transdermal electrical stimulation having a frequency of 10 Hz.
The effective filing date of claims 4-5, 8-9, and 24 because the parent applications fail to disclose the features of the dependent claims, and with respect to claim 24, fail to disclose a method where one electrode is in the external auditory meatus or canal and the other electrode is on the external auditory meatus.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 37 (paragraph [0208]: hydrogel layer 37, as shown in Fig. 6) and 1802 (paragraph [0155]).
The drawings are objected to under 37 CFR 1.84 (l) because "every line, number and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well defined". Figs. 1-2 and 24 and 26 are blurry. The circuitry components of Figs. 24 and 26 are illegible.    
The drawings are objected to under 37 CFR 1.84 (p) (3) because “numbers, letters, and reference characters must measure at least .32 cm (1/8 inch) in height” and “They should not be placed upon hatched or shaded surfaces. When necessary, … a reference character may be  underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct”. Figs. 1-2 and 24-6 have numbers, letters and/or reference characters that are too small. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 

Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0135], the placement of the reference numeral “510” is confusing as it appears that a “pinna” is being identified by the reference numeral.
In paragraph [0139], the use of reference numeral “902” to describe a neurostimulator and a device portion that sits within the external auditory meatus is confusing as Fig. 9 illustrates 902 as a wire; and reference numeral “905” is used to describe a conformable attachment and an electroconductive polymer component.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claim 1, line 4, it is unclear if the second electrode is on the portable TES with the first electrode (lines 2-3), or, if a second portable TES applicator is being claimed as this is no article before the applicator.
The recitation of “pacing” in claim 7, line 1, is confusing. Should this word be “placing”?
Claim 21 recites the limitation "the biphasic transdermal electrical stimulation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6, 8-20, and 22-23 are rejected because they depend from an indefinite base claim.
With respect to claim 24, a portable TES applicator is placed in a subject’s first ear, but, the “so that” clause refers to another portable TES applicator. How can the placement in the first ear cause electrodes of a second applicator to be in contact with the auditory canal or meatus?

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

Claims 17-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites “a frequency of greater than 250 Hz”. Claims 17 and 18 fail to limit that frequency range as the frequency range has been expanded to 10 Hz or greater, and 150Hz or greater.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 


Claims 1-3, 6-7,10-13, 15-16, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2005/0165460 to Erfan in view of  International Publication No. 2012/082960 to Cook et al. (hereinafter referred to as “Cook”).
Regarding claim 1, Erfan discloses a method of inducing a cognitive state (e.g., paragraphs [0004]-[0005], [0025]-[0026], and [0030]) comprising: placing a first electrode of a portable transdermal electrical stimulation (TES) applicator into the subject's first ear in contact with a first pinna (e.g., abstract and paragraphs [0002], [0039] and [0041]: electrical stimulation in contact with the conch that is part of the pinna), and placing a second electrode of portable TES applicator on the subject (e.g., paragraphs [0029] and [0039]: at both ears of a patient); activating the TES applicator to deliver pulsed electrical stimulation between the first and second electrodes (e.g., paragraphs [0029], [0043]). 
Erfan differs from the claimed invention in that it does not expressly disclose the parameters of the electrical stimulation. However, Cook teaches, in a related art: method for the treatment of medical disorders including cognitive disorders (e.g., abstract and paragraph [0005])via stimulation, that the auricle (external ear) and the ear 
With respect to claim 2, Erfan in view of Cook teaches the method of claim 1, wherein placing the first electrode of the portable transdermal electrical stimulation (TES) applicator comprises placing the second electrode of the portable TES applicator into the subject's second ear in contact with a second pinna (e.g., paragraphs [0029] and [0039] of Erfan: at both ears of a patient).
As to claim 3, Erfan in view of Cook teaches the method of claim 1, wherein delivering comprises modifying the subject's cognitive state to induce a calm cognitive state by delivering the pulsed electrical stimulation between the first and second electrodes for 10 seconds or longer (e.g., paragraph [0009] of Erfan: treatment for chronic headaches and narcotics withdrawals symptoms requires 10-15 minutes of use where treatment of headaches and narcotics withdrawals symptom would necessarily induce a calm cognitive state).

As to claim 7, Erfan in view of Cook teaches the method of claim 1, wherein pacing (sic) the first electrode comprises inserting an ear bud into the subject's ear so that the first electrode is in contact with the subject's external auditory meatus (e.g., paragraph [0029] of Erfan: the preselected contact are is next to the lower edge of the ear canal opening or external auditory meatus).
With respect to claim 10, Erfan in view of Cook teaches the method of claim 1, wherein the method of inducing the cognitive state comprises inducing relaxation to improve the subject's sleep (e.g., paragraphs [0020]-[0021] of Cook).
As to claim 11, Erfan in view of Cook teaches the method of claim 1, wherein the method of inducing a cognitive state comprises inducing relaxation to treat tinnitus (e.g., paragraphs [0022], [0057], and [0097]-[0098] of Cook).
With respect to claim 12, Erfan in view of Cook teaches the method of claim 1, wherein the method of inducing a cognitive state comprises inducing relaxation to treat cognitive disorders (e.g., paragraphs [0005], [0063], [0068], and [0074] of Cook).
As to claim 13, Erfan in view of Cook teaches the method of claim 1, wherein the method of inducing a cognitive state comprises enhancing focus, or relaxation to treat mental health disorder comprising one or more of: depression, anxiety, post-traumatic stress disorder, and substance abuse disorder (e.g., paragraph [0063] of Cook: electrical stimulation of facial trigeminal treats anxiety, PTSD, and substance abuse and 
One of ordinary skill in the art would have recognized the benefits of the electrical stimulation which induces a calming effect for treatment of sleep, tinnitus, cognitive disorders, mood, anxiety, PTSD, neuropsychiatric disorders, etc. in view of the teachings of Cook. Accordingly, one of ordinary skill in the art would have modified the method of Erfan to induce relaxation by stimulating the ear canal for longer than 10 seconds as taught by Cook in order to treat numerous mental health disorders via neurostimulation, and because the combination would have yielded predictable results.
With respect to claim 15, Erfan in view of Cook teaches the method of claim 1, further comprising allowing the user to adjust the delivered pulsed electrical stimulation (e.g., paragraph [0098] of Cook: self-tuning control algorithms can adjust the stimulation parameters to mitigate accommodation effects). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have modified the method of Erfan to allow the user to adjust the delivered pulsed electrical stimulation to mitigate accommodation effects as taught by Cook, and because the combination would have yielded predictable results.
As to claim 16, Erfan in view of Cook teaches the method of claim 1, wherein activating the portable TES applicator comprises triggering activation of the portable TES applicator from a portable computing device held or worn by the subject (e.g., paragraph [0009] of Erfan: closing a pressure switch activates operation and paragraph [0042] of Erfan: on-off button 22, switch 24 of Fig. 1). 


As to claim 22, Erfan in view of Cook teaches the method of claim 1, further comprising varying the applied transdermal electrical stimulation while the transdermal stimulation is applied (e.g., paragraph [00146] of Cook). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have modified the method of Erfan in view of Cook to vary the applied transdermal/transcutaneous electrical stimulation to mitigate accommodation effects as taught by Cook, and because the combination would have yielded predictable results.
With respect to claim 23, Erfan in view of Cook teaches the method of claim 1, further comprising ramping the transdermal electrical stimulation during the application by decreasing one or more of the intensity, frequency, or duty cycle and then increasing one or more of the intensity, frequency, or duty cycle (e.g., paragraph [00146] of Cook: the varying may take on a variety of patterns including a triangular or trapezoidal ramp to vary intensity (pulse width) and duty cycle). Accordingly, one of ordinary skill in the art 
Referring to claim 24, Erfan discloses a method of inducing a cognitive state (e.g., paragraphs [0004]-[0005], [0025]-[0026], and [0030]) comprising: placing a portable transdermal electrical stimulation (TES) applicator into a subject's first ear so that a first and second electrode of a portable TES applicator contact a skin of the subject's pinna (e.g., abstract and paragraphs [0002], [0039] and [0041]: electrical stimulation in contact with the conch that is part of the pinna) so that at least one of the first and second electrodes are in contact with the subject's external auditory meatus (e.g., paragraphs [0030] and [0049]-[0050]: contact portion of the ear-entering housing is an array of electrodes that contact the lower edge of the ear canal opening); activating the portable TES applicator to deliver a pulsed electrical stimulation on the subject's external auditory meatus (e.g., paragraphs [0039]-[0041]); delivering audio output to the subject from a speaker coupled to the portable TES applicator concurrently with delivery of the pulsed electrical stimulation (e.g., abstract and paragraphs [0030], [0041], and [0053]-[0055]); and applying the transdermal electrical stimulation between the first and second electrodes for 10 seconds or longer (e.g., paragraph [0073]: treatment proceeds for a predetermined time between fifteen and twenty minutes, which is longer than 10 seconds).

Regarding claim 25, Erfan discloses a method of inducing a cognitive state (e.g., paragraphs [0004]-[0005], [0025]-[0026], and [0030]) comprising: placing a portable transdermal electrical stimulation (TES) applicator into a subject's first ear so that a first 
Erfan differs from the claimed invention in that it does not expressly disclose that the electrical stimulation has an intensity greater than 0.5mA and that the removable earbud electrodes are positioned within the external auditory canal/meatus of both ears of a patient. However, Cook teaches, in a related art: method for the treatment of medical disorders including cognitive disorders (e.g., abstract and paragraph [0005]) via stimulation, that the auricle (external ear) and/or the ear canal (see Figs. 8A and 8B) .

Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Erfan in view of Cook as applied to claim 1 above, and further in view of US Patent Application Publication No. 2014/0057232 to Wetmore et al. (hereinafter referred to as “Wetmore”).
With respect to claims 4-5, Erfan in view of Cook teaches the method of claim 1, but does not expressly teach that the method of inducing the cognitive state comprises enhancing learning of a task or skill including proficiency of a foreign language. 
As to claim 8, Erfan in view of Cook teaches the method of claim 1, but does not expressly teach a method comprising delivering a psychotropic drug or psychedelic drug concurrently before, during or after activating the TES applicator. However, Wetmore teaches that electrical stimulation may be used as a supplement to drug therapy to enhance or disrupt memory formation or eliminate or modify existing memories (e.g., paragraph [0042] of Wetmore). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have modified the method of Erfan in view of Cook to be used as a supplement to drug therapy as taught by Wetmore, and because the combination would have yielded predictable results.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Erfan in view of Cook as applied to claim 1 above, and further in view of US Patent Application Publication No. 2009/0287035 to Dietrich et al. (hereinafter referred to as “Dietrich”).
 With respect to claim 9, Erfan in view of Cook teaches the method of claim 1, but does not expressly teach that the method of inducing the cognitive state comprises .

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Erfan in view of Cook as applied to claim 1 above, and further in view of US Patent Application Publication No. 2004/0267333 to Kronberg.
As to claims 17-18, Erfan in view of Cook teaches the method of claim 1, wherein activating comprises delivering a pulsed electrical stimulation that is biphasic transdermal electrical stimulation having a frequency of 10 Hz or greater, or 150 Hz or greater (e.g., paragraphs [0050], [0098] and [0120] of Cook), but differs from the claimed invention in that the stimulation is not described as asymmetric. However, Kronberg, in a related art: apparatus and method for bioelectric stimulation, teaches that asymmetric biphasic electrical stimulation signals with a frequency (e.g., Figs. 5 and 6 and paragraphs [0136]-[0138] to Kronberg are known in the electrical stimulation art. One of ordinary skill in the art would have modified the electrical stimulation signal of Erfan in view of Cook to be an asymmetric, biphasic electrical stimulation signal in view 
With respect to claims 19-20, Erfan in view of Cook teaches he method of claim 1, wherein activating comprises delivering a pulsed electrical stimulation that is biphasic transdermal electrical stimulation having a frequency of 300 Hz or greater, a frequency of 750 Hz or greater (e.g., paragraphs [0050] and [0098] of Cook: biphasic signals have a frequency between 1-5000 Hz), but differs from the claimed invention in that the stimulation is not described as asymmetric. However, Kronberg, in a related art: apparatus and method for bioelectric stimulation, teaches that asymmetric biphasic electrical stimulation signals with a frequency (e.g., Figs. 5 and 6 and paragraphs [0136]-[0138] to Kronberg are known in the electrical stimulation art. One of ordinary skill in the art would have modified the electrical stimulation signal of Erfan in view of Cook to be an asymmetric, biphasic electrical stimulation signal in view of the teachings of Kronberg that such is a well-known electrical stimulation signal in the medical arts, and because the combination would have yielded predictable results.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Erfan in view of Cook as applied to claim 1 above, and further in view of US Patent Application Publication No. 2016/0279022 to Hyde et al. (EFD 03/27/2015 and hereinafter referred to as “Hyde”).
Erfan in view of Cook teaches the method of claim 1, but does not expressly teach that the placing the portable transdermal electrical stimulation (TES) applicator so that the applicator is held in the ear is achieved by a friction fit. However, Hyde teaches, .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 12, and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 of U.S. Patent No. 10,426,945. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is an obvious variant of at least one claim of the ‘945 patent.
Claims 4-5 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,426,945 in view of Wetmore. The ‘045 patent claims the subject matter of claim 1, but does not expressly teach the features of claims 4-8. Wetmore, as described above in paragraph 18, teaches the features of claims 4-5 and 8. 
Claims 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,426,945 in view of Erfan. The ‘045 patent claims the subject matter of claim 1, but does not expressly teach the features of claims 6-7. Erfan, as described above in paragraph 17 teaches the features of claims 6-7.
Claims 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,426,945 in view of Dietrich. The ‘045 patent claims the subject matter of claim 1, but does not expressly teach the features of claim 9. Dietrich, as described above in paragraph 19 teaches the features of claim 9.
Claims 10-11, 13, 15-16, and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,426,945 in view of Cook. The ‘045 patent claims the subject matter of claim 1, but does not expressly teach the features of the above claims. Cook, as described above in paragraph 17 teaches the features of the identified claims.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,426,945 in view of Hyde. The ‘045 .
Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,426,945 in view of Kronberg. The ‘045 patent claims the subject matter of claim 1, but does not expressly teach the features of claims 17-20. Kronberg, as described above in paragraph 20 teaches the features of claims 6-7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2015/0238762 to Pal et al. (EFD 2/27/2015) is directed to methods for user control of neurostimulation to modify a cognitive state which teaches the stimulation parameters of the claimed invention and includes inducing a relaxation or calmness (e.g., paragraph [0015]).
US Patent Application Publication No. 2018/005171 to Tabert et al. is directed to a closed loop stimulus system that aids in learning a foreign language and uses stimulation around the ear (e.g., paragraph [0085] and [0020], respectively).
US Patent Application Publication No. 2018/0169411 to Goodall et al. is directed to a method of inducing learning with neural modulation via the ear.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 9:00 AM to 2:30 PM and 6:30PM to 9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571 272 4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE M VOORHEES/           Primary Examiner, Art Unit 3792